Citation Nr: 0800105	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-30 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to June 
1996.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision, in 
which the RO denied the veteran's claims for service 
connection for sinusitis and other disabilities.  In March 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in September 2005, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) later the same 
month.  Subsequently, in a September 2005 rating decision 
issued in October 2005, the RO confirmed its previous denial 
of the veteran's claim for service connection for recurrent 
sinusitis.  In that decision, the RO also granted service 
connection for the remaining disabilities for which the 
veteran had originally sought service connection.  Thus, the 
only issue remaining on appeal is the one listed on the title 
page.

For the reason expressed below, the matter remaining on 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

In a statement attached to his September 2005 VA Form 9, the 
veteran indicated that he desired a video conference hearing 
before a Veterans Law Judge (VLJ) at the RO.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since ROs schedule video conference hearings between 
the RO and the Board, a remand of this matter to the RO is 
warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
video conference hearing before a 
Veterans Law Judge, in accordance with 
his September 2005 request.  The RO 
should notify the veteran of the date and 
time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2007).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



